Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 06/10/2022, the Applicant amended Independent claim 1, cancelled claim 3, and argued against the rejections in the Non-Final rejection dated 12/10/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10, 13-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Orban (U.S Patent 6,817,415) in view of Ocalan (U.S 2011/0127042).
Regarding Claim 1, Orban discloses a magnetorheological cement (Abstract), comprising:
a hydraulic cement (Abstract); and
 a plurality of magnetic particles (Abstract; Col 2, lines 18-24; Col 3, lines 9-10; and lines 54-63).
Orban fails to expressly disclose wherein a mean minimum dimension of the plurality of magnetic particles is from 2-200 micrometers.

Ocalan teaches wherein the magnetic particles have a mean minimum dimension from 0.1 to 1000 microns (Abstract; Page 3, paragraph [0040], lines 40-55) for the purpose of exhibiting particles with particular sizes in order to in order to form alter the rheological properties of the magnetorheological fluid (Abstract; Page 1, paragraphs [0009]-[0016]).  Although silent to wherein the “magnetic particles have a mean minimum dimension of 2-200 micrometers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a magnetic particle mean minimum dimension as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 2, Orban discloses the magnetorheological cement of claim 1, wherein the plurality of magnetic particles comprises a mixture of spheroidal particles and rod-like particles (Abstract; Col 2, lines 18-24 and 45-65; Col 3, lines 9-10; and lines 54-63).

Regarding Claim 4, Ocalan teaches the magnetorheological cement of claim 1, wherein the plurality of magnetic particles have a bimodal size distribution (Abstract; Page 3, paragraph [0040], lines 40-55; Page 4, paragraphs [0047]-[0048]).

	Regarding Claim 5, Ocalan teaches the magnetorheological cement of claim 4, wherein a first mode of the bimodal size distribution has a mean minimum dimension of from 2-50 micrometers, and wherein a second mode of the bimodal size distribution has a mean minimum dimension of from 100-200 micrometers (Abstract; Page 3, paragraph [0040], lines 40-55; Page 4, paragraphs [0047]-[0048]).

	Regarding Claim 6, Ocalan teaches the magnetorheological cement of claim 1, wherein the hydraulic cement comprises a plurality of cement particles, and wherein a mean particle size ratio between the plurality of magnetic particles and the plurality of cement particles is from 4:1 to 1:4 (Abstract; Page 3, paragraph [0040], lines 40-55; Page 4, paragraphs [0047]-[0048]).

	Regarding Claim 7, Ocalan teaches the magnetorheological cement of claim 6, wherein the mean particle size of the plurality of magnetic particles is similar to the mean particle size of the plurality of cement particles (Abstract; Page 3, paragraph [0040], lines 40-55; Page 4, paragraphs [0047]-[0048]).

Regarding Claim 10, Orban discloses the magnetorheological cement of claim 1, further comprising a binding agent configured to facilitate adherence of the plurality of magnetic particles when subjected to a magnetic field (Abstract; Col 2, lines 18-24; Col 3, lines 9-10; and lines 54-63).
	
	Regarding Claim 13, Orban discloses a magnetorheological cement, comprising:
a hydraulic cement (Abstract); and
a plurality of magnetic particles having at least one of a spheroidal shape or a rod-like shape (Abstract; Col 2, lines 18-24; Col 3, lines 9-10; and lines 54-63).
Orban, however, fails to expressly disclose wherein the plurality of magnetic particles have a mean minimum dimension of from 2-200 micrometers and a concentration of from 5-80% by weight of the hydraulic cement.
	
Ocalan teaches the magnetorheological cement of claim 13, wherein the magnetic particles have a mean minimum dimension from 0.1 to 1000 microns (Abstract; Page 3, paragraph [0040], lines 40-55) for the purpose of exhibiting particles with particular sizes in order to in order to form alter the rheological properties of the magnetorheological fluid (Abstract; Page 1, paragraphs [0009]-[0016]).  Although silent to wherein the “magnetic particles have a mean minimum dimension of 2-200 micrometers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a magnetic particle mean minimum dimension as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Mazyar teaches the magnetorheological cement of claim 13  wherein the concentration of the magnetic particles in the magnetorheological cementitious slurry is from 0.1 to 60 percent by weight (Abstract; Page 3, paragraph [0029] and [0032]) for the purpose of forming a magnetorheological fluid that is exposed to a magnetic field in order to possess high thermal stability and strong superparamagnetic properties downhole (Abstract; Page 1, paragraph [0007]).  Although silent to wherein the magnetic particles have a “concentration from 5 to 80% by weight of cement,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of magnetic particles as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 14, Orban discloses the magnetorheological cement of claim 13, wherein the plurality of magnetic particles comprises a mixture of spheroidal particles and rod-like particles (Abstract; Col 2, lines 18-24 and 45-65; Col 3, lines 9-10; and lines 54-63).

	Regarding Claim 15, Ocalan teaches the magnetorheological cement of claim 13, wherein the plurality of magnetic particles have a bimodal size distribution (Abstract; Page 3, paragraph [0040], lines 40-55; Page 4, paragraphs [0047]-[0048]).

	Regarding Claim 16, Ocalan teaches the magnetorheological cement of claim 15, wherein a first mode of the bimodal size distribution has a mean minimum dimension of from 2-50 micrometers, and wherein a second mode of the bimodal size distribution has a mean minimum dimension of from 100-200 micrometers (Abstract; Page 3, paragraph [0040], lines 40-55; Page 4, paragraphs [0047]-[0048]).

	Regarding Claim 17, Ocalan teaches the magnetorheological cement of claim 13, wherein the hydraulic cement comprises a plurality of cement particles, and wherein a mean particle size ratio between the plurality of magnetic particles and the plurality of cement particles is from 4:1 to 1:4 (Abstract; Page 3, paragraph [0040], lines 40-55; Page 4, paragraphs [0047]-[0048]).

	Regarding Claim 18, Orban discloses the magnetorheological cement of claim 13, wherein the plurality of magnetic particles are rod-like (Abstract; Col 2, lines 18-24 and 45-65; Col 3, lines 9-10; and lines 54-63).
Orban, however, fails to expressly disclose wherein a mean length of the plurality of magnetic particles is from 1-20 mm.
Mazyar teaches the magnetorheological cement of claim 1 above, wherein the plurality of magnetic particles have a mean length of about 1 to about 100 nm (Abstract; Page 1, [0008]; [0010], lines 1-15; [0011], lines 1-12).  Although silent to wherein the “plurality of magnetic particles have a mean length of 1-20 millimeters (mm),” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a magnetic fiber mean length as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 19, Orban discloses a magnetorheological cement, comprising:
a cementitious slurry (Abstract) and wherein the magnetorheological cement is substantially free of surfactants and binding agents (Abstract; Col 2, lines 18-24 and 45-65; Col 3, lines 9-10; and lines 54-63).
Orban fails to expressly disclose the magnetorheological cement wherein a mean minimum dimension of the plurality of magnetic particles is from 2-200 micrometers.

Ocalan teaches the magnetorheological cement wherein the magnetic particles have a mean minimum dimension from 0.1 to 1000 microns (Abstract; Page 3, paragraph [0040], lines 40-55) for the purpose of exhibiting particles with particular sizes in order to in order to form alter the rheological properties of the magnetorheological fluid (Abstract; Page 1, paragraphs [0009]-[0016]).  Although silent to wherein the “magnetic particles have a mean minimum dimension of 2-200 micrometers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a magnetic particle mean minimum dimension as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 20, Ocalan teaches the magnetorheological cement of claim 19, wherein the plurality of magnetic particles have a bimodal size distribution, including a first mode of the bimodal size distribution having a mean minimum dimension of from 2 to 50 micrometers, and a second mode of the bimodal size distribution having a mean minimum dimension of from 100 to 200 micrometers (Abstract; Page 3, paragraph [0040], lines 40-55; Page 4, paragraphs [0047]-[0048]).

	Regarding Claim 22, Ocalan teaches the magnetorheological cement of claim 10, wherein the binding agent comprises an aqueous polymeric dispersions or a resin (Abstract; Page 2, paragraphs [0034]-[0035]).


Claims 8-9, 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Orban (U.S Patent 6,817,415) in view of Ocalan (U.S 2011/0127042), and further in view of Mazyar (U.S Pub 2013/0112911).
	Regarding Claim 8, Orban discloses wherein the magnetorheological cement of claim 1, wherein the plurality of magnetic particles are rod-like (Abstract; Col 2, lines 18-24 and 45-65; Col 3, lines 9-10; and lines 54-63).
	Orban, however, fails to expressly disclose wherein a mean length of the plurality of magnetic particles is from 1-20 mm.
Mazyar teaches the magnetorheological cement of claim 1 above, wherein the plurality of magnetic particles have a mean length of about 1 to about 100 nm (Abstract; Page 1, [0008]; [0010], lines 1-15; [0011], lines 1-12).  Although silent to wherein the “plurality of magnetic particles have a mean length of 1-20 millimeters (mm),” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a magnetic fiber mean length as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 9, Orban fails to expressly disclose the magnetorheological cement of claim 1, wherein a concentration of the plurality of magnetic particles in the magnetorheological cement is from 15-70% by weight of the hydraulic cement.
Mazyar teaches the magnetorheological cement of claim 1 above wherein the concentration of magnetic particles in the magnetorheological cementitious slurry is from 0.1 to 60 percent by weight (Abstract; Page 3, paragraph [0029] and [0032]) for the purpose of forming a magnetorheological fluid that is exposed to a magnetic field in order to possess high thermal stability and strong superparamagnetic properties downhole (Abstract; Page 1, paragraph [0007]).
Although silent to wherein the magnetic particles have a “concentration from 15 to 70% by weight of cement,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of magnetic particles as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 11, Orban fails to expressly disclose the magnetorheological cement of claim 1, wherein the magnetorheological cement has an apparent viscosity of less than 200 centipoise at 25 degrees Celsius in the absence of a magnetic field.
Mazyar teaches the magnetorheological cement of claim 1 above wherein the magnetorheological cement has an apparent viscosity of less than 200 centipoise at 25 degrees Celsius in the absence of a magnetic field (Abstract; Page 3, paragraph [0029] and [0032]) for the purpose of forming a magnetorheological fluid that is exposed to a magnetic field in order to possess high thermal stability and strong superparamagnetic properties downhole (Abstract; Page 1, paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Orban to include a magnetorheological cement with a  specific viscosity and temperature value, as taught by Mazyar, because doing so would help form a magnetorheological fluid that is exposed to a magnetic field in order to possess high thermal stability and strong superparamagnetic properties downhole.

	Regarding Claim 12, Orban fails to expressly disclose the magnetorheological cement of claim 1, further comprising a surfactant configured to stabilize the plurality of magnetic particles in the hydraulic cement.
Mazyar teaches the magnetorheological cement of claim 1 above further comprising a surfactant configured to stabilize the plurality of magnetic particles in the hydraulic cement (Abstract; Page 3, paragraph [0029] - [0032]) for the purpose of forming a magnetorheological fluid that is exposed to a magnetic field in order to possess high thermal stability and strong superparamagnetic properties downhole (Abstract; Page 1, paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Orban to include surfactant, as taught by Mazyar, because doing so would help form a magnetorheological fluid that is exposed to a magnetic field in order to possess high thermal stability and strong superparamagnetic properties downhole.

	Regarding Claim 21, Mayzar teaches the magnetorheological cement of claim 1, further comprising a non-ionic surfactant, an anionic surfactant, or both (Abstract; paragraph [0030]).


Response to Arguments
Applicant’s arguments filed 06/10/2022 have been fully considered but are not persuasive.
The applicant argues wherein the combination of references Orban and Ocalan fail to disclose and/or teach “a magnetorheological cement comprising a plurality of magnetic particles, wherein a mean minimum dimension of the plurality of magnetic particles is from 2-200 micrometers,” as instantly recited in Independent claims 1, 13 and 19.
The examiner respectfully disagrees.
Primary reference Orban discloses a magnetorheological cement (Abstract), comprising a hydraulic cement (Abstract) and a plurality of magnetic particles (Abstract; Col 2, lines 18-24; Col 3, lines 9-10; and lines 54-63). The examiner acknowledges wherein primary reference Orban fails to expressly disclose wherein a mean minimum dimension of the plurality of magnetic particles is from 2-200 micrometers.
The examiner brings in secondary reference Ocalan to teach wherein the magnetic particles have a mean minimum dimension from 0.1 to 1000 microns (Abstract; Page 3, paragraph [0040], lines 40-55) for the purpose of exhibiting particles with particular sizes in order to in order to form alter the rheological properties of the magnetorheological fluid (Abstract; Page 1, paragraphs [0009]-[0016]).  Although silent to wherein the “magnetic particles have a mean minimum dimension of 2-200 micrometers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a magnetic particle mean minimum dimension as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, in light of the arguments present, the rejection stands as previously set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	VanDelden (U.S Pub 2011/0297394) – discloses a blowout preventer comprising one or more magnets and a magnetic field.  This reference discloses methods of utilizing the magnetically-controlled liquid and magnets for stemming the flow of natural gas and/or petroleum from a well (Abstract; Page 2, paragraphs [0018]-[0020]).
	Kageler (U.S Pub 2014/0262268) – discloses a well apparatus including a magnetic field positioned in a borehole and a magnetorheological fluid that forms a barrier pill next to the magnetic field in order to isolate one well zone from the other (Abstract; Page 3, paragraphs [0021]-[0026]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674